Illinois Official Reports

                                Appellate Court



                     In re Edgar C., 2014 IL App (1st) 141703



Appellate Court    In re EDGAR C., a Minor (The People of the State of Illinois,
Caption            Petitioner-Appellee, v. Edgar C., a Minor, Respondent-Appellant).



District & No.     First District, Fifth Division
                   Docket No. 1-14-1703



Filed              December 31, 2014
Rehearing denied   January 29, 2015




Decision Under     Appeal from the Circuit Court of Cook County, No. 13-JD-50108; the
Review             Hon. Richard F. Walsh, Judge, presiding.




Judgment           Affirmed as modified.



Counsel on         Michael J. Pelletier, Alan D. Goldberg, and Bryon M. Reina, all of
Appeal             State Appellate Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Mary P. Needham, and Heather Fahrenkrog, Assistant State’s
                   Attorneys, of counsel), for the People.
     Panel                       JUSTICE GORDON delivered the judgment of the court, with
                                 opinion.
                                 Justices McBride and Reyes concurred in the judgment and opinion.



                                                    OPINION

¶1         Respondent Edgar C., a 16-year-old minor at the time of the offense, was found guilty of
       robbery, theft and battery and adjudicated delinquent and sentenced to five years’ probation.
¶2         On this direct appeal, respondent requests this court: (1) to vacate his theft adjudication
       because it stems from the same physical act as his robbery adjudication and thus violates the
       one-act, one-crime rule (e.g., In re Samantha V., 234 Ill. 2d 359, 375, 378-79 (2009) (“the
       one-act, one-crime rule applies to juvenile proceedings,” and a violation of the rule constitutes
       plain error under the second prong of the plain error doctrine)1; People v. Dressler, 317 Ill.
       App. 3d 379, 387-88 (2000) (vacating defendant’s theft charge under the one-act, one-crime
       rule because it stemmed from the same act as his armed robbery charge)); and (2) to modify his
       sentence of five years’ probation so that it terminates on his twenty-first birthday as required
       by the Juvenile Court Act of 1987 (the Act) (705 ILCS 405/1-1 et seq. (West 2012)). Section
       5-755 of the Act provides that: “The wardship of the minor *** automatically terminates when
       he or she attains the age of 21 years ***.” 705 ILCS 405/5-755 (West 2012); In re Jaime P.,
       223 Ill. 2d 526, 534 (2006) (holding that there is a “jurisdictional cap of 21 years” on the 5-year
       probation requirement). The State agrees and joins in both these requests, and we so order
       them.
¶3         In addition, respondent argues: (1) that his trial counsel was ineffective for failing to file a
       motion to quash arrest either before or during trial; and (2) that the mandatory probation
       provision of section 5-715(1) of the Act (705 ILCS 405/5-715(1) (West 2012)) violates his
       equal protection rights under the federal and state constitutions. U.S. Const., amend. XIV; Ill.
       Const. 1970, art. I, § 2.
¶4         Respondent asked us to remand for resentencing only if we strike the mandatory probation
       provision of the Act. However, he did not request a resentencing if we vacate only the
       lesser-included theft charge.
¶5         For the following reasons, we do not find respondent’s ineffectiveness and
       equal-protection claims persuasive and we affirm his adjudication of delinquency for robbery
       and battery, but we vacate his theft adjudication and modify his five-year sentence of probation
       to terminate on his twenty-first birthday, which will be January 16, 2018.2



             1
             An error rises to the level of plain error under the second prong of the plain error doctrine when it
       “is so serious [that] it affected the fairness of the defendant’s trial and challenged the integrity of the
       judicial process, regardless of the closeness of the evidence.” In re Samantha V., 234 Ill. 2d at 368
       (citing People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)).
             2
          In their appellate briefs, both parties stated that respondent would turn 21 on January 16, 2019.
       However, at oral argument, both parties confirmed that he will turn 21 on January 16, 2018.
                                                       -2-
¶6                                             BACKGROUND
¶7                                          I. Pretrial Proceedings
¶8          Since the victim, J.B., age 16, was also a minor at the time of the offense, and since he has
       a distinctive first name, we use his initials instead of his full name. Illinois Supreme Court Rule
       660(c) provides that in all appeals filed from proceedings under the Act, the “involved” minors
       shall be identified by first name and last initial only or by initials only; and that the method of
       using initials only is “to be used when, due to an unusual first name or spelling, the preferred
       method would create a substantial risk of revealing a minor’s identity.” Ill. S. Ct. R. 660(c)
       (eff. Oct. 1, 2001).
¶9          On August 22, 2013, the State filed a petition for adjudication of wardship alleging that
       respondent, who was born on January 16, 1997, and was then 16 years old, committed robbery,
       theft and battery of J.B. on July 31, 2013. Both the robbery and theft counts alleged that
       respondent wrongfully took a cell phone from J.B. and the battery count alleged that
       respondent slapped J.B. in the face with his open hands.
¶ 10        On September 6, 2013, respondent was arraigned with his mother and father present, and
       an assistant public defender (APD) was appointed to represent him. The APD then
       “acknowledge[d] receipt of the discovery packet” in open court. However, this “discovery
       packet” is not part of the appellate record, and the transcript does not describe the packet’s
       contents. A written order, entered by the trial court on September 6, 2013, also stated:
       “Discovery tendered.”
¶ 11        As for discovery, the appellate record contains only the State’s one-page answer to
       respondent’s discovery request. The State’s answer was filed on September 6, 2014, which is
       the same day that the APD acknowledged in open court that she received a “packet” from the
       State. The answer stated that the State may call as witnesses any person named in police
       reports and other documents which are “attached to and incorporated as part of this answer.”
       The answer stated that witness statements were described in these documents, as well as items
       that may be used at trial as physical evidence. The answer also stated that these documents
       described “the identification procedure.” However, the answer in the appellate record does not
       have any documents attached to it.
¶ 12        It appears that defense counsel must have received police reports because, subsequently at
       trial, defense counsel marked a police inventory form as defense exhibit No. 1 for
       identification. However, none of the police reports, including the inventory form, are in the
       appellate record.

¶ 13                                              II. Trial
¶ 14                                    A. The Victim’s Testimony
¶ 15       On March 14, 2004, the bench trial commenced with the victim J.B. as the State’s first
       witness. J.B. testified that he is 16 years old and that, on July 31, 2013, he left his
       grandmother’s house at approximately 1 p.m. and dribbled his basketball to a park near 97th
       Street and California Avenue, where he remained until approximately 2:30 p.m. J.B. then
       observed a group of four teenagers, approximately 20 to 25 feet away. Two boys were between
       15 and 17 years old; one boy was between 18 and 20 years old; and the one girl was
       approximately 17 or 18.
¶ 16       J.B. testified that he had never seen these four teenagers before, and he was about to turn
       around and go home, when one of the boys called out: “Come here so I can give you some
                                                    -3-
       advice.” The speaker was wearing a purple jumpsuit with a black stripe on the sleeves. Next to
       the speaker was a boy in a black jeans jacket. The other two people in the group, a boy and a
       girl, were sitting on top of a slide. J.B. pretended that he did not hear the speaker and turned
       around to head home, but the speaker called out to J.B. again. Then J.B. walked over to the
       speaker. The boy in the purple jumpsuit asked if J.B. was in the “BDK” gang. J.B. said no and
       that he did not live near the park. The boy then stated: “If you are not with us, you are against
       us.” The boy added: “Now I need to get my three slaps in.” Then the boy slapped J.B. three
       times on J.B.’s left cheek with the boy’s open right hand.
¶ 17       J.B. testified that, next, the boy in the black jeans jacket said, “Now I gotta get my slaps
       in”; and he slapped J.B. three times on J.B.’s right cheek with his left hand. Then they told J.B.
       he could go home, and J.B. started walking away, when the boy in the purple jacket called him
       back.
¶ 18       The prosecutor then asked J.B. if he could look around the courtroom and identify the
       person who “had this purple jacket that day” and who had slapped J.B. three times. J.B. then
       identified respondent. However, as we will explain later, this in-court identification
       subsequently proved to be confusing because, later in his testimony, J.B. related how, at the
       police station, he identified a photograph of respondent as the boy in the black jacket. See infra
       ¶¶ 29-30.
¶ 19       After the in-court identification, the prosecutor phrased his questions asking about the
       “minor respondent.” Thus, at this point, in describing J.B.’s testimony, we will use the term
       “respondent” when it is clear that J.B. is responding to the prosecutor’s questions about the
       “minor respondent.”
¶ 20       J.B. testified that, when respondent called J.B. back, J.B. said no and that he was going to
       keep walking. Then respondent stood up and reached toward his pocket, unzipped it and said
       “Don’t make me make this call,” while also reaching his hand inside the pocket. J.B. thought
       he might have a weapon in his pocket and so he stated: “I don’t want any trouble.” Then
       respondent told J.B. to sit down in the wood chips, which he did. As J.B. was sitting down, his
       cell phone fell out of his pocket and J.B. picked it up and was about to place it back in his
       pocket, when respondent asked J.B. if he could use J.B.’s phone to make a call.
¶ 21       J.B. testified that he said no because earlier he had observed three phones fall out of
       respondent’s pocket; so J.B. asked respondent why he could not use one of those three phones
       to make his call. Respondent said “Don’t make me make this call,” while reaching toward his
       pocket again. Then J.B. handed respondent his phone and said: “Okay. Just one call.” After
       J.B. handed respondent his phone, respondent started walking away with it. J.B. then started
       following respondent but the boy in the black jacket stopped J.B. and told J.B. to come back, so
       J.B. sat back down.
¶ 22       J.B. testified that, four or five minutes later, the boy in the black jacket said that his friend
       was around the corner and that J.B. should walk straight and make a right and his friend would
       be sitting on the porch of a house with J.B.’s phone waiting for J.B. Following these
       instructions, J.B. walked around the corner and nobody was there. J.B. then walked back to the
       park, and the group had left. The whole event lasted approximately 10 minutes.
¶ 23       J.B. testified that his phone was a white Samsung Galaxy with a red back case which had a
       flap to cover the front. J.B. then identified several photographs of his phone and his “sim card,”
       which he explained, was a card which was inserted into the phone and stored all his contacts
       and data. After the event, J.B. walked back to his grandmother’s house and told his mom what

                                                     -4-
       had happened, and she called the police. His father told him to come with him into his father’s
       vehicle and they drove around the block looking for the offenders. However, a couple of
       minutes later, his grandmother called his father saying that the police had arrived at the house;
       so they turned around and returned to the house. Back at the house, J.B. entered the police
       vehicle, while his parents remained at the house. J.B. and the officer were driving to the police
       station when the officer received a call from another officer that individuals matching J.B.’s
       description had been located.
¶ 24       J.B. testified that they then drove to a location near 95th Street and Western Avenue, in
       front of a Potbelly’s restaurant. When they arrived, J.B. remained in the police vehicle and the
       officer asked if he could identify the boys across the street. As he sat in the police vehicle, J.B.
       was approximately 20 feet away from the boys. Respondent was one of the boys whom J.B.
       identified, and J.B. identified respondent as one of the boys who had slapped J.B.
¶ 25       Although J.B. did not specify how many boys were standing across the street, J.B. testified
       that he “identified [(1)] the boy in the black jacket and [(2)] the boy that was sitting on the slide
       with the girl.” However, the boy who had been previously sitting on the slide with the girl was
       now “wearing the purple jacket that [J.B.] saw on the guy who took [his] phone initially.” J.B.
       told the police that, during the offense, the boy on the slide “was on the side.”
¶ 26       The prosecutor then asked a question that was confusing: “And after you made the
       identification of the Minor Respondent and the other gentleman in the black jacket, where did
       you go?” Imbedded in this question is the assumption that J.B. had identified respondent as the
       boy on the slide, who was wearing the purple jacket during the identification but who had not
       been wearing it during the offense. However, the prosecutor had previously referred to the boy
       who had been wearing the purple jacket during the offense, as the “Minor Respondent.” Also,
       although J.B. testified that he had identified both (1) the boy in the black jacket and (2) the boy
       who was previously sitting on the slide, J.B. had not specified in his testimony which one was
       respondent.
¶ 27       J.B. testified that, after the show-up identification on the street, the police transported J.B.
       to a police station where the police returned his cell phone and SIM card. However, when he
       inserted the SIM card into the phone, there was a different password on the phone. J.B. was
       able to crack the password and then was able to access his contacts.
¶ 28       On cross-examination, J.B. testified that when he first arrived for the show-up
       identification, he was a “little confused” because “they had all different clothes except for the
       boy in the jean jacket.” At the identification, J.B. observed a boy who was now “in the purple
       jacket,” but “that’s not the guy who was really doing anything.” Regarding the boy in the black
       jean jacket, J.B. testified: “I identified him, I was like, I think that’s him who was there.” The
       police later informed J.B. that they had found J.B.’s cell phone on the boy in the black jean
       jacket.
¶ 29       The following exchange then took place:
                   “DEFENSE COUNSEL: So you never actually picked out my client at the scene of
               the Potbelly’s is that right?
                   J.B.: No, not–
                   ASSISTANT STATE’S ATTORNEY (ASA): Objection. Withdraw[n].
                   DEFNSE COUNSEL: You didn’t, correct?
                   J.B.: No.

                                                     -5-
                     DEFENSE COUNSEL: Okay. So it wasn’t until you were back at the police station
                and the police had actually showed you a photo of my client and told you that the phone
                was found on his person that you identified him, is that correct?
                     J.B.: Yes.”
¶ 30       Defense counsel then asked, “at the scene of the Potbelly’s, my client was not wearing the
       purple jacket, correct?” and J.B. responded “no.” J.B.’s “no” to defense counsel’s “not”
       question makes it seem as though respondent was wearing the purple jacket. But then defense
       counsel asked “this other gentleman *** was wearing the purple jacket, is that right?” and J.B.
       responded: “Yeah.”
¶ 31       Defense counsel asked, “you were able to solidly identify the boy in the jean jacket when
       you were in the car in front of the Potbelly’s, is that right,” and J.B. replied yes. Since J.B. had
       just testified on cross that he did not identify respondent at “the Potbelly’s,” then the boy in the
       black jacket could not have been respondent.
¶ 32       On cross, he testified that he could not “remember the exact time” but the events occurred
       “between 2:30 and 5:00-ish” and “before sunset.” However, on direct, J.B. had testified that
       these events occurred around 2:30 p.m. On cross, J.B. testified that, although the events
       occurred a year ago and he had not seen respondent since then, he could positively identify
       respondent in court. J.B. conceded that respondent was the only other black teenager in the
       courtroom besides J.B. and the only person sitting at the defense table besides defense counsel.
¶ 33       On cross, J.B. testified that, at the show-up identification, he was alone in the police
       vehicle with one other officer and the other officers were outside. The officers had detained a
       group of four people on one side of the street and one person on the other side of the street.
       Respondent was with the group, and the one person by himself was the boy who was then
       wearing the purple jacket. Of the group of four people, J.B. was able to identify the boy in the
       black jean jacket.
¶ 34       On redirect examination, the following exchange occurred:
                     “ASA: [J.B.], to be clear, when you identified the Minor Respondent on the scene
                at the Potbelly’s, you identified him as having done what?
                     J.B.: I identified him as one of the main guys who was talking to me that whole time
                at the park.
                     ASA: All right. Were you confused in any way on that day?
                     J.B.: Yeah.
                     ASA: Why were you confused?
                     J.B.: They were all wearing different clothes and it just happened sort of fast.
                     ASA: Did you have a good opportunity to look at the Minor Respondent’s face that
                day in the park?
                     J.B.: Not really.”
       The ASA then asked if there was anything unusual about respondent’s face, and J.B. replied
       that he had “a square head.”
¶ 35       The ASA then asked J.B. if he had any doubt, and the following exchange occurred:
                     “ASA: Did you have any doubt when you identified him to the police at the
                Potbelly’s that he was one of the people? Did you have any doubt that he was there?
                     J.B.: I had doubt until they pulled up his picture and showed me at the station close
                up.”
                                                    -6-
       J.B. explained that his doubt was due to “the clothes.”
¶ 36       On recross, defense counsel asked:
                  “DEFENSE COUNSEL: You didn’t know if he was involved until the police
              actually showed you his photo and told you that your phone was recovered on him, is
              that right?
                  J.B.: Yes, ma’am.”

¶ 37                                         B. Detective Watts
¶ 38       Detective Watts, who did not testify to his first name, stated that he had been a police
       officer in Evergreen Park for 10 years. On July 31, 2013, he investigated a robbery in
       Evergreen Park that occurred at 97th Place and California Avenue in Veterans’ Park. After
       receiving a call that the offenders were walking away from the scene, he and his partner,
       Sergeant Franklin, traveled there in an unmarked police vehicle. Although Watts was in
       civilian clothes, he was wearing a bulletproof vest with “police identifiers” over his clothes.
       The description they received of the offenders was that there were “three male Blacks,” one
       with a purple jacket and the others had dark clothing.
¶ 39       Watts testified that, when he arrived, Officer Linn had already stopped individuals fitting
       that description. Watts observed two black male teenagers wearing dark clothes and standing
       among a group of teenagers. Watts identified himself to the teenagers and spoke with
       respondent and another minor respondent. Watts then identified respondent in court.
¶ 40       However, as we describe below in the section on Linn’s testimony, Linn later testified that
       he stopped two men but not respondent.
¶ 41       Watts testified that, when he spoke to respondent on the street, it was 5:15 p.m., and only
       Watts and Sergeant Franklin were present. Watts explained why they were stopping them and
       they denied being involved. Then Officer Lenhardt transported the victim to the scene for a
       show-up, and the victim identified respondent during the show-up. When asked what he did
       after the identification, Watts replied that “we” performed a search incident to an arrest on the
       scene and located several phones in respondent’s pockets, including a white Samsung with a
       red case. Watts then identified photographs of a pair of sunglasses and several phones which
       were found in respondent’s pockets and which included the victim’s phone. The officers
       subsequently inventoried the phones and showed the white phone to the victim which he
       identified as belonging to him.
¶ 42       On cross, defense counsel showed Watts an “Evergreen Park Police Department Prisoner
       Inventory Form” for respondent which, Watts testified, did not indicate that any cell phones
       were recovered from respondent. This document, which was marked defense exhibit No. 1 for
       identification, was not offered into evidence and is not part of the appellate record.
¶ 43       On cross, Watts testified that he was not in the vehicle with J.B. when J.B. was brought to
       “the Potbelly area.” Watts agreed that the description of the offenders which he had received
       was: one male wearing a purple jumpsuit, one male in all black clothing and a third male
       wearing a white t-shirt with a “do-rag.” Respondent was the one wearing dark clothes. Watts
       testified that he was the officer who searched respondent on the street and recovered the cell
       phones.
¶ 44       On redirect, Watts explained that he inventoried the phones as evidence and entered them
       on an evidence log. As a result, they did not appear on the prisoner inventory which was
       completed later by Officer Linn.
                                                     -7-
¶ 45                                          C. Officer Linn
¶ 46       Officer David Linn testified that he had been a police officer with Evergreen Park for
       almost five years. On July 31, 2013, Officer Linn received a call in the early evening,
       sometime after 5 p.m., concerning a robbery and he “observed four subjects matching the
       description at 95th and Western,” and he stopped two of them. However, respondent was not
       among the two people whom Linn stopped. Linn was across the street from respondent. When
       asked whether he had any contact with respondent, Linn replied that he inventoried
       respondent’s personal property at the police station. Linn made an in-court identification of
       respondent and also identified photographs of a “sim card” which Linn stated that he had
       located in respondent’s front left pocket and which was subsequently identified as belonging to
       the victim.
¶ 47       On cross, Linn testified that he was standing across the street from respondent when
       respondent was initially searched on the street.

¶ 48                             D. Exhibits and Motion for Directed Finding
¶ 49       The State then offered the photographs of the cell phones and the SIM card into evidence,
       and defense counsel objected to the photos of the cell phones on the ground that the State had
       not laid an adequate foundation to show that these phones had been recovered from
       respondent. The trial court overruled the objection and admitted the photos into evidence. The
       State then rested.
¶ 50       Defense counsel then moved for a directed finding on the ground that the victim’s
       identification was weak and based in part on the fact that the police told him that they had
       recovered his property from respondent. The trial court denied the motion, and the defense
       called its first witness.

¶ 51                                        E. Officer Lenhardt
¶ 52       Officer Lenhardt, who did not testify to his first name, stated that he was employed with the
       Evergreen Park police. On July 31, 2013, at 5:15 p.m., he was on patrol when he responded to
       a call concerning a robbery by three black men. The police dispatch described the offenders’
       clothing, as follows: one was wearing a purple jacket, a second was all in black and a third was
       in a white shirt. Lenhardt traveled to the address provided for the victim and spoke to the
       victim’s mother, who informed him that the victim and his father were driving around looking
       for the offenders. The victim returned to the home, and Lenhardt spoke to him there. Other
       police units advised Lenhardt that they had stopped suspects fitting this description at 95th
       Street and Western, so Lenhardt drove the victim and his father to the scene for a show-up
       identification.
¶ 53       Lenhardt testified that there were three people in his squad vehicle: himself, the victim and
       the victim’s father. This testimony by Linn contradicted J.B.’s testimony that, after his father
       drove him back to his house, J.B. entered the police vehicle, while his parents remained at the
       house. J.B. also had testified that, at the show-up identification, he was alone in the police
       vehicle with one other officer.
¶ 54       Lenhardt testified that, when their vehicle arrived on the scene, police units were already
       there and four suspects had been stopped. Lenhardt identified respondent in court as one of the
       individuals present at the show-up identification. J.B. was able to make a positive
                                                    -8-
       identification of one suspect, who was not respondent. With respect to the other three males,
       “[h]e said he was not sure.”
¶ 55       On cross, Lenhardt testified that J.B. identified the suspect, for whom he made a positive
       identification, as one of the boys who had slapped him in the face. J.B. indicated that there was
       another one but J.B. seemed a little confused. J.B. did not identify the boy on the street who
       was now wearing a purple jacket because he observed his face and knew that boy was not
       involved.
¶ 56       On redirect, Lenhardt testified that he “personally didn’t take anyone into custody.” The
       defense then rested.

¶ 57                                  III. Adjudication and Sentencing
¶ 58       During closing argument, defense counsel argued that “this case rises and falls on
       identification.” By contrast, the State argued that this case did not rise and fall on identification
       because the victim’s phone was found on respondent.
¶ 59       After hearing argument on March 14, 2014, the trial court found respondent guilty of all
       three counts in the petition for wardship, and the written sentencing order, entered on the same
       day, specifically stated that respondent was found guilty of counts I, II and III of the petition.
¶ 60       The report of the probation officer, issued on April 25, 2014, indicated that respondent was
       then 17 years old; that his school attendance, behavior and report card were all satisfactory;
       and that the victim, who had been slapped a total of six times during the offense, did not suffer
       any injuries requiring medical attention and that he had his property returned to him. The
       officer “recommend[ed] 5 years probation, 30 hours of community service, a TASC referral,
       mandatory school and no gangs, guns or drugs.” TASC stands for “Treatment Alternatives for
       Safe Communities.” The report made no mention of a mandatory probation period.
¶ 61       At the sentencing on May 2, 2014, the State asked for five years of probation, without any
       reference to a mandatory period of probation. The prosecutor stated only: “This was a trial.
       Minor was found guilty of robbery. We will be asking for 5 years probation.”
¶ 62       The only reference to the mandatory probation period was made by the APD who
       responded to the State’s request by stating:
                   “Unfortunately the way the law is written, we can’t do anything less than 5 years. I
               wish we could because it sounds like a situation where 5 years of probation might be
               overkill in terms of the amount of services. He is 17. So I think that the probation will
               probably terminate at 21 unless there is a change in the law.”
¶ 63       The trial court then concluded: “I am going to accept the recommendation of the Probation
       Officer. I will place [the] minor on 5 years probation. He is to perform 30 hours of community
       service.” The trial court also ordered mandatory school, no gang activity, no gun possession,
       no drugs and a referral to TASC. The court also entered a restraining order with respect to the
       victim.
¶ 64       After announcing sentence, the trial court advised respondent of his appellate rights,
       including that any “notice of appeal must be filed with the Clerk of the Court within the next 30
       days.” The written sentencing order, entered the same day, also states: “Appeal rights given.”




                                                     -9-
¶ 65                                     IV. Late Notice of Appeal
¶ 66       On June 9, 2014, an assistant State Appellate Defender filed a late notice of appeal on
       behalf of respondent. The notice had been due 30 days after respondent’s May 2 sentencing,
       and so it was approximately one week late. Ill. S. Ct. R. 606(b) (eff. Feb. 6, 2013) (“the notice
       of appeal must be filed with the clerk of the circuit court within 30 days after the entry of the
       final judgment appealed from”). “[T]he filing of the notice of appeal is jurisdictional.” Ill. S.
       Ct. R. 606(a) (eff. Feb. 6, 2013).
¶ 67       On August 5, 2014, the assistant State Appellate Defender moved this court for leave to file
       the late notice of appeal, pursuant to Illinois Supreme Court Rule 606(c) (eff. Feb. 6, 2013).
       Rule 606 is part of article 6, which specifically governs “Appeals in Criminal Cases,
       Post-Conviction Cases, and Juvenile Court Proceedings.” See also Ill. S. Ct. R. 660(a) (eff.
       Oct. 1, 2001) (“Appeals from final judgments in delinquent minor proceedings, except as
       otherwise specifically provided, shall be governed by the rules applicable to criminal cases.”).
       Rule 606(c) provides:
                   “(c) Extension of Time in Certain Circumstances. On motion supported by a
               showing of reasonable excuse for failing to file a notice of appeal on time filed in the
               reviewing court within 30 days of the expiration of the time for filing the notice of
               appeal, or on motion supported by a showing by affidavit that there is merit to the
               appeal and that the failure to file a notice of appeal on time was not due to appellant’s
               culpable negligence, filed in the reviewing court within six months of the expiration of
               the time for filing the notice of appeal, in either case accompanied by the proposed
               notice of appeal, the reviewing court may grant leave to appeal and order the clerk to
               transmit the notice of appeal to the trial court for filing.” Ill. S. Ct. R. 606(c) (eff. Feb.
               6, 2013).
¶ 68       In support of respondent’s motion, the assistant State Appellate Defender submitted an
       affidavit stating that the assistant State Appellate Defender was not appointed until June 9,
       2014, and that respondent had relied on his trial counsel to perfect the appeal. Ill. S. Ct. R.
       606(a) (eff. Feb. 6, 2013) (“The notice [of appeal] may be signed by the appellant or his
       attorney.”). This court granted respondent’s motion on August 11, 2014, and the State has not
       objected on jurisdictional grounds. This appeal followed.

¶ 69                                           ANALYSIS
¶ 70       As we already stated above on this direct appeal, respondent requests this court: (1) to
       vacate his theft adjudication because it stems from the same physical act as his robbery
       adjudication and thus violates the one-act, one-crime rule (e.g., Dressler, 317 Ill. App. 3d at
       387-88 (vacating defendant’s theft charge under the one-act, one-crime rule because it
       stemmed from the same act as his armed robbery charge)); and (2) to modify his sentence of
       five years’ probation so that it terminates on his twenty-first birthday as required by the Act
       (705 ILCS 405/1-1 et seq. (West 2012)). Section 5-755 of the Act provides that: “The wardship
       of the minor *** automatically terminates when he or she attains the age of 21 years ***.” 705
       ILCS 405/5-755 (West 2012); In re Jaime P., 223 Ill. 2d at 534 (holding that there is a
       “jurisdictional cap of 21 years” on the 5-year probation requirement). The State agrees and
       joins in both these requests, and we so order them.
¶ 71       In addition, respondent argues: (1) that his trial counsel was ineffective for failing to file a
       motion to quash arrest either before or during trial; and (2) that the mandatory probation

                                                    - 10 -
       provision of section 5-715(1) of the Act (705 ILCS 405/5-715(1) (West 2012)) violates his
       equal protection rights under the federal and state constitutions. U.S. Const., amend. XIV; Ill.
       Const. 1970, art. I, § 2.
¶ 72       For the following reasons, we do not find these claims persuasive, and we affirm his
       adjudication of delinquency for robbery and battery but vacate his theft adjudication and
       modify his five-year sentence of probation to terminate on his twenty-first birthday, which will
       be on January 16, 2018.

¶ 73                               I. Ineffective Assistance of Counsel
¶ 74       Respondent’s first claim is that his trial counsel was ineffective for failing to file a motion
       to quash his arrest both before and during trial.

¶ 75                                       A. The Strickland Test
¶ 76        Every Illinois defendant has a constitutional right to the effective assistance of counsel
       under the sixth amendment to the United States Constitution and the Illinois State Constitution.
       U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8; People v. Domagala, 2013 IL
113688, ¶ 36. Our supreme court has held: “There is no question that a minor charged with
       committing an offense, like [respondent] here, is entitled to the effective assistance of counsel
       in juvenile delinquency proceedings.” In re Danielle J., 2013 IL 110810, ¶ 31.
¶ 77        Claims of ineffective assistance are judged against the standard set forth in Strickland v.
       Washington, 466 U.S. 668 (1984). Domagala, 2013 IL 113688, ¶ 36 (citing People v.
       Albanese, 104 Ill. 2d 504, 526 (1984) (adopting Strickland for Illinois)). The same Strickland
       standard that is used in adult criminal cases is also “utilized to gauge the effectiveness of
       counsel in juvenile proceedings.” In re Danielle J., 2013 IL 110810, ¶ 31 (“The standard
       utilized to gauge the effectiveness of counsel in juvenile proceedings is the Strickland
       standard, used in criminal cases.”). Under Strickland, to prevail on a claim of ineffective
       assistance, a defendant must show both: (1) that counsel’s performance was deficient; and (2)
       that this deficient performance prejudiced defendant. Domagala, 2013 IL 113688, ¶ 36 (citing
       Strickland, 466 U.S. at 687).
¶ 78        To establish the first prong, that counsel’s performance was deficient, a defendant must
       show “that counsel’s performance was objectively unreasonable under prevailing professional
       norms.” Domagala, 2013 IL 113688, ¶ 36. To establish the second prong, that this deficient
       performance prejudiced the defendant, the defendant must show that there is a reasonable
       probability that, but for counsel’s unprofessional errors, the result of the proceeding would
       have been different. Domagala, 2013 IL 113688, ¶ 36 (citing Strickland, 466 U.S. at 694). “A
       reasonable probability that the result would have been different is a probability sufficient to
       undermine confidence in the outcome”–or put another way, that counsel’s deficient
       performance rendered the result of the trial unreliable or fundamentally unfair. People v.
       Colon, 225 Ill. 2d 125, 135 (2007); People v. Evans, 209 Ill. 2d 194, 220 (2004).
¶ 79        Although the Strickland test is a two-prong test, our analysis may proceed in any order.
       Since a defendant must satisfy both prongs of the Strickland test in order to prevail, a trial court
       may dismiss the claim if either prong is missing. People v. Flores, 153 Ill. 2d 264, 283 (1992).




                                                    - 11 -
¶ 80                                          B. Pretrial Motion
¶ 81        Respondent’s first claim with respect to trial counsel is that she was ineffective for failing
       to move before trial to suppress the arrest. However, the appellate record is completely devoid
       of the documents provided by the State to defense counsel prior to trial. From this record, we
       do not know what defense counsel did, or did not know, before trial, and it is thus impossible
       for us to conclude “that counsel’s performance was objectively unreasonable under prevailing
       professional norms.” Domagala, 2013 IL 113688, ¶ 36.
¶ 82        It is the appellant’s burden to provide this court with a sufficient record to grant the relief
       he requests on the claims that he raises. Chicago Province of the Society of Jesus v. Clark &
       Dickens, L.L.C., 383 Ill. App. 3d 435, 443 (2008). If he fails to do so, we will resolve all doubts
       arising from incompleteness against the appellant. Courts of Northbrook Condominium Ass'n
       v. Bhutani, 2014 IL App (1st) 130417, ¶ 42 (“ ‘As a general rule, it is the appellant’s burden to
       provide a sufficiently complete record *** and all doubts arising from incompleteness *** will
       be resolved against the appellant.’ ” (quoting People v. Salinas, 383 Ill. App. 3d 481, 489-90
       (2008))); City of Chicago v. Jeron, 2014 IL App (1st) 131377, ¶ 9 (“we will dismiss an appeal
       if the appellant fails to supply” an adequate record (citing Wackrow v. Niemi, 231 Ill. 2d 418,
       428 n.4 (2008) (without a sufficient record, “a reviewing court will presume that the order
       entered by the trial court was in conformity with the law and had a sufficient factual basis”))).
       Thus, we lack a basis for ruling in respondent’s favor on his claim of pretrial ineffectiveness.
¶ 83        Respondent asks this court to speculate from three events at trial that counsel must have
       known before trial about the police’s lack of probable cause for respondent’s arrest. The three
       trial events identified by respondent are: (1) counsel’s opening statement in which she asked
       the trial court to “pay careful attention to the testimony that involves the identification”; (2)
       counsel’s effective cross-examination of the victim about his identification; and (3) counsel’s
       decision, after she exposed on cross the weaknesses of the victim’s identification, to call as a
       witness the one officer who was in the squad vehicle with the victim during the show-up
       identification. None of these facts demonstrates counsel’s knowledge prior to trial that the
       victim would waffle at trial about whether he had identified respondent on the street.
¶ 84        Counsel’s effective cross-examination was built carefully by following up on the victim’s
       prior answers. For example, counsel began her cross by repeating a statement that the victim
       made on direct examination and pressing the victim to clarify. The victim then admitted that he
       had told the officers only that he “recognized [respondent] there.” When counsel immediately
       followed up by asking the victim “exactly [what] did you say to the officers,” the victim
       explained that he had said “I think that’s him who was there,” but then later at the police
       station, when “they brought [respondent] in,” the officers told him that they had found his
       phone on respondent. So counsel followed up with, “[s]o you never actually picked out my
       client at the scene of the Potbelly’s, is that right?” Counsel’s effective cross-examination is not
       proof that she knew, prior to trial, that the victim’s show-up identification was not strong and
       conclusive.
¶ 85        In sum, this record does not establish what defense counsel did, or did not know, before
       trial, and thus we cannot conclude “that counsel’s performance was objectively unreasonable
       under prevailing professional norms.” Domagala, 2013 IL 113688, ¶ 36. Since respondent
       does not satisfy the first prong of the Strickland test on his pretrial ineffectiveness claim, we do
       not find this claim persuasive.


                                                    - 12 -
¶ 86                                            C. Trial Motion
¶ 87       Respondent argues in the alternative that, if this court finds the record insufficient to
       demonstrate counsel’s pretrial knowledge, counsel was then ineffective for failing to move
       during the trial itself to quash the arrest.
¶ 88       For this claim, respondent argues based on the trial testimony: (1) first, that the police
       lacked reasonable suspicion to justify their initial Terry stop of respondent; and (2) second, the
       police lacked probable cause for the subsequent arrest because (a) the victim had failed to
       identify respondent during the show-up identification, and (b) the victim’s phone was not
       discovered on respondent until the ensuing search incident to arrest.
¶ 89       We will analyze each of these claims below.

¶ 90                                          D. Types of Seizures
¶ 91        The instant case involves two different types of seizures: a Terry stop and an arrest.
¶ 92        Both the fourth amendment to the United States Constitution (U.S. Const., amend. IV) and
       article I, section 6, of the Illinois Constitution (Ill. Const. 1970, art. I, § 6) protect both adults
       and juveniles from unreasonable searches and seizures. People v. Colyar, 2013 IL 111835,
       ¶ 31 (adults); People v. Lopez, 229 Ill. 2d 322, 345 (2008) (juveniles); see also In re
       Lakisha M., 227 Ill. 2d 259, 278 (2008) (“the search and seizure provision of the Illinois
       Constitution” provides the same rights to juveniles as the fourth amendment to the United
       States Constitution).
¶ 93        Our supreme court has recognized that not every encounter between the police and a
       private citizen results in a seizure, and it has identified three tiers of police-citizen encounters.
       People v. Luedemann, 222 Ill. 2d 530, 544 (2006); see also In re Lakisha M., 227 Ill. 2d at 267
       (“no court has ever held that a juvenile is entitled to greater fourth amendment protections by
       reason of her minority”). These are: (1) arrests, which must be supported by probable cause;
       (2) brief investigative detentions or Terry stops, which must be supported by a reasonable,
       articulable suspicion of criminal activity; and (3) consensual encounters, which involve no
       coercion or detention and thus do not implicate fourth amendment interests. Luedemann, 222
Ill. 2d at 544. Of these three types of encounters, only Terry stops and arrests qualify as fourth
       amendment seizures which require a valid justification. Luedemann, 222 Ill. 2d at 544.
¶ 94        In the instant case, the State has argued: (1) that the on-the-street show-up identification
       was a Terry stop; (2) that this identification provided probable cause for an arrest; and (3) that
       the discovery of a number of cell phones, including the victim’s phone, on respondent’s person
       was part of a search incident to an arrest. In response, respondent argues: (1) that the police
       lacked reasonable suspicion for the Terry stop; and (2) that the officers also lacked probable
       cause for the subsequent arrest. Respondent does not argue either that the show-up
       identification exceeded the scope of an otherwise valid Terry stop or that the search of
       respondent’s person exceeded the scope of a search incident to an arrest.

¶ 95                                    E. Reasonable Suspicion
¶ 96       First, we address respondent’s claim that the police lacked reasonable suspicion to justify
       the initial Terry stop.
¶ 97       To conduct a Terry stop, an officer must have a reasonable, articulable suspicion that an
       individual was involved in criminal activity or is armed and dangerous. In re Rafael E., 2014
IL App (1st) 133027, ¶ 25 (citing People v. Tate, 367 Ill. App. 3d 109, 115 (2006)). The officer
                                                  - 13 -
        must have this valid justification for seizing the individual at the moment of the seizure. Terry
        v. Ohio, 392 U.S. 1, 21-22 (1968) (a court evaluates the facts “available to the officer at the
        moment of the seizure”); In re Rafael E., 2014 IL App (1st) 133027, ¶ 25 (the officer must
        have had a “valid justification for seizing respondent at that time” (citing People v. Smith, 331
Ill. App. 3d 1049, 1054 (2002))). In determining whether the officer had a reasonable
        suspicion, a court considers the totality of the circumstances known to the officer at the time.
        In re Rafael E., 2014 IL App (1st) 133027, ¶ 25 (citing People v. Byrd, 408 Ill. App. 3d 71, 87
        (2011)).
¶ 98         This “totality of the circumstances” includes both facts and any reasonable inferences that
        may be drawn from those facts, but excludes mere hunches. As the United States Supreme
        Court first observed in the landmark case of Terry, 392 U.S. at 21, “the police officer must be
        able to point to specific and articulable facts which, taken together with rational inferences
        from those facts, reasonably warrant that intrusion.” See also In re Rafael E., 2014 IL App (1st)
133027, ¶ 26 (“ ‘An investigatory stop of a private citizen is allowed only when the police
        officer has specific, articulable facts which, when taken together with rational inferences,
        create a reasonable suspicion that the private citizen is involved in criminal activity.’ ”
        (quoting People v. Lockhart, 311 Ill. App. 3d 358, 361 (2000))). Although an officer may draw
        inferences in light of his or her past experience, he or she cannot act on the basis of a mere
        hunch. Terry, 392 U.S. at 27; In re Rafael E., 2014 IL App (1st) 133027, ¶ 26 (“Mere hunches
        and unparticular suspicions are insufficient.” (citing People v. Smith, 331 Ill. App. 3d 1049,
        1054 (2002))).
¶ 99         The officer does not have to personally observe the commission of a crime in order to make
        a stop; rather, he is required to possess only enough facts which lead him “reasonably to
        conclude in light of his experience that criminal activity may be afoot,” and that this particular
        individual may be involved. Terry, 392 U.S. at 30; In re Rafael E., 2014 IL App (1st) 133027,
        ¶ 26 (the officer does not have “to actually observe the commission of a crime” (citing People
        v. Estrada, 394 Ill. App. 3d 611, 616 (2009))).
¶ 100        After the officer identifies specific facts and articulates the inferences he or she drew in
        light of his or her experience, then the court reviews this information against an objective
        standard: would the facts available to the officer at the moment of the stop warrant a reasonable
        person in believing that the stop was justified? Terry, 392 U.S. at 21-22. “[S]imple ‘good faith
        on the part of the arresting officer is not enough.’ ” Terry, 392 U.S. at 22 (quoting Beck v.
        Ohio, 379 U.S. 89, 97 (1964)). “ ‘If subjective good faith alone were the test, the protections of
        the Fourth Amendment would evaporate ***.’ ” Terry, 392 U.S. at 22 (quoting Beck v. Ohio,
        379 U.S. 89, 97 (1964)).
¶ 101        In the instant case, we simply do not know which officer stopped respondent. Detective
        Watts testified that he arrived during the detention, but that Officer Linn had already detained
        respondent. By contrast, Linn testified that he stopped two other men but not respondent. Thus,
        to the extent that we need to analyze the facts and circumstances known to the officer who
        made the stop, we do not even know which officer that was. Since respondent did not challenge
        the stop in the court below, the facts surrounding the stop are not clear.
¶ 102        Even if we were to assume that Watts was correct and that Linn stopped respondent, Watts
        was not asked what, if any, other information Linn possessed, besides that the suspects fit “the
        description.” Similarly, Linn was not asked what, if any, information he possessed specifically
        about respondent prior to the stop, because he testified that he did not stop respondent. In
        addition, the appellate record does not contain the information that was in the police reports, by
                                                    - 14 -
        or about Officer Linn or anyone else. As a result, we do not know what were the totality of
        facts and circumstances known to Officer Linn at the time that he made the initial decision to
        stop respondent–even if we were to assume that he was the one who made it.
¶ 103       Although we may consider the collective knowledge of all the officers who are working
        together to investigate a crime, that collective knowledge must, at the very least, include the
        knowledge of the officer who actually made the stop. People v. Ortiz, 355 Ill. App. 3d 1056,
        1065 (2005).
¶ 104       The record below was simply not developed for the purpose of assessing the validity of the
        stop, and it does not contain sufficient information for us to do so now.
¶ 105       Since respondent never challenged the stop in the trial court, the State was under no
        obligation to justify it. Unfortunately now, on the appellate level, it is impossible to turn back
        the clock and ascertain which officer stopped respondent and determine the totality of facts and
        circumstances known to him and which facts contributed to his suspicion.
¶ 106       Thus, we are not persuaded by respondent’s claim that counsel was ineffective for failing
        to move at trial to quash his arrest on the ground that the officer who initially stopped him
        lacked reasonable suspicion to do so.

¶ 107                                         F. Probable Cause
¶ 108        Next, respondent claims that Detective Watts lacked probable cause to arrest respondent.
        Detective Watts testified that he arrested respondent after the show-up identification and
        performed the search incident to arrest, while they were still on the street.
¶ 109        “While we review determinations of probable cause de novo, we will not disturb the trial
        court’s findings of fact unless they are against the manifest weight of the evidence.” People v.
        Ollie, 333 Ill. App. 3d 971, 980 (2002) (citing Ornelas v. United States, 517 U.S. 690, 698-99
        (1996)). However, in the instant case, since this issue was not raised before the trial court, the
        trial court did not make any factual findings with respect to probable cause.
¶ 110        An arrest made without either a warrant or probable cause violates an individual’s
        constitutional right to be free from unlawful searches and seizures. Ollie, 333 Ill. App. 3d at
        980 (citing People v. Melock, 149 Ill. 2d 423, 436 (1992)). In the instant case, the arresting
        officer did not have a warrant, so the arrest is valid only if he had probable cause. People v.
        Grant, 2013 IL 112734, ¶ 11; People v. Sims, 192 Ill. 2d 592, 614 (2000) (a warrantless arrest
        is valid only if the officer had probable cause). Probable cause exists where the facts and
        circumstances known to the arresting officer at the time of the arrest would lead a reasonable
        person to believe that a crime had occurred and the suspect had committed it. Grant, 2013 IL
112734, ¶ 11; Sims, 192 Ill. 2d at 614; Ollie, 333 Ill. App. 3d at 980. In the instant case,
        respondent does not claim that the officers lacked probable cause to believe that a crime had
        occurred. As a result, the only issue is whether they had probable cause to believe that
        respondent committed it.
¶ 111        When determining whether probable cause existed, we consider the totality of the
        circumstances known to the arresting officers when they made the arrest. Grant, 2013 IL
112734, ¶ 11 (we consider “the totality of the circumstances at the time of the arrest”); People
        v. Sims, 192 Ill. 2d 592, 615 (2000) (courts consider “the totality of the circumstances at the
        time of the arrest”); People v. Clay, 55 Ill. 2d 501, 504 (1973); People v. Arnold, 349 Ill. App.
3d 668, 672 (2004) (we consider “the totality of the circumstances known to the police at the
        time of a suspect’s arrest”). “Where officers are working together in investigating a crime, the
                                                    - 15 -
        knowledge of each constitutes the knowledge of all, and probable cause can be established
        from all the information collectively received by the officers.” Ortiz, 355 Ill. App. 3d at 1065.
¶ 112       “In deciding the question of probable cause in a particular case the courts deal with
        probabilities and are not disposed to be unduly technical. These probabilities are the factual
        and practical considerations of everyday life on which reasonable men, not legal technicians,
        act.” Clay, 55 Ill. 2d at 504-05. See also Grant, 2013 IL 112734, ¶ 11 (“Whether probable
        cause exists is governed by commonsense considerations ***.”); Sims, 192 Ill. 2d at 615 (“a
        determination of probable cause is governed by commonsense, practical considerations, and
        not by technical legal rules”).
¶ 113       While mere suspicion is not enough to establish probable cause, the evidence relied upon
        by the arresting officer does not have to be sufficient to prove guilt beyond a reasonable doubt.
        Sims, 192 Ill. 2d at 614-15; People v. Arnold, 349 Ill. App. 3d 668, 671-72 (2004) (probable
        cause requires more than a mere suspicion but not proof beyond a reasonable doubt). Since
        “ ‘an arrest not only serves the function of producing persons for prosecution but also serves an
        investigative function, courts have not ruled that an arrest can occur only when the known facts
        indicate that it is more probable than not that the suspected individual has committed the
        crime.’ ” Sims, 192 Ill. 2d at 615 (quoting People v. Lippert, 89 Ill. 2d 171, 178 (1982)). “[T]he
        calculation concerns the probability of criminal activity, rather than proof beyond a reasonable
        doubt.” Grant, 2013 IL 112734, ¶ 11.
¶ 114       The defendant has the ultimate burden of proving a lack of probable cause. People v.
        Arnold, 349 Ill. App. 3d 668, 672 (2004). Factors which may contribute to probable cause
        include a suspect’s proximity to the crime scene (Sims, 192 Ill. 2d at 617), and identification of
        the suspect by someone with knowledge (Sims, 192 Ill. 2d at 617).
¶ 115       In the instant case, Detective Watts, the arresting officer, testified unequivocally that the
        victim identified respondent during the show-up identification. On appeal, respondent asks us,
        in essence to discount the validity of Watts’ testimony, because Watts stated that he was not in
        the vehicle with the victim while the victim identified respondent. However, Watts was never
        questioned about how he knew the results of the identification. Thus, it is not possible for us to
        assess the validity of Watts’ statement. We cannot go back now and cross-examine Watts
        about the source of his knowledge.
¶ 116       As part of the defense case, respondent called Officer Lenhardt, who was in the vehicle
        with the victim during the show-up identification. Lenhardt testified that the victim made a
        positive identification of one of the four males and that this person was not respondent. On
        direct, Lenhardt testified that, with respect to the other three males, the victim “said he was not
        sure.” However, on cross, Lenhardt testified that the victim “did indicate there was another
        one.” Lenhardt was not asked if this other one was respondent. Thus, Lenhardt’s testimony
        does not contradict Watts’ testimony that the victim identified respondent during the show-up
        identification.
¶ 117       During direct examination, the victim testified that he identified respondent during the
        show-up identification. About the show-up, the victim was asked:
                     “ASA: And were you able to identify anyone?
                     J.B.: Yes.
                     ASA: And was the Minor Respondent one of the persons you identified?
                     J.B.: Yes.
                     ASA: And what did you identify him as having done that day to the police officer?
                                                    - 16 -
                     J.B.: I said that’s one of the kids that slapped me.”
        Thus, on direct examination, J.B. testified that he had identified respondent at the show-up
        identification.
¶ 118        However, during cross, the following exchange occurred:
                     “DEFENSE COUNSEL: Okay. So it wasn’t until you were back at the police
                 station and the police had actually showed you a photo of my client and told you that
                 the phone was found on his person that you identified him, is that correct?
                     J.B.: Yes.”
        This exchange cast doubt on his earlier testimony on direct that he had identified respondent
        during the on-street show-up.
¶ 119        However, on redirect, J.B. clarified his testimony, explaining that during the show-up: “I
        identified [respondent] as one of the main guys who was talking to me that whole time at the
        park,” but “I had doubt until they pulled up his picture and showed me at the station close-up.”
        Thus, J.B.’s testimony confirmed Detective Watts’ assertion that J.B. identified respondent at
        the on-street show-up, thereby providing probable cause for respondent’s immediate arrest.
¶ 120        Next, on recross, the defense counsel asserted that J.B. did not “know” of respondent’s
        involvement at the show-up and J.B. agreed with a “yes.” But the significance of his answer
        hinges on how J.B. interpreted the word “know.” The word “know” is often defined as: “To be
        certain of; regard as true beyond doubt.” The American Heritage Dictionary 705 (2d coll. ed.
        1982). J.B. had just testified on redirect that he had “doubt,” and a reasonable “doubt” does not
        preclude a finding of probable cause. Grant, 2013 IL 112734, ¶ 11 (“the calculation concerns
        the probability of criminal activity, rather than proof beyond a reasonable doubt”). Thus, his
        answer on redirect does not dispel his prior testimony.
¶ 121        In the instant case, probable cause was provided by: (1) respondent’s physical proximity to
        the crime scene, and the short time that elapsed since the offense; (2) the presence of distinctive
        clothing, such as the purple jacket with a black stripe on the sleeves; and (3) the identification
        of respondent by the victim shortly after the offense. Sims, 192 Ill. 2d at 617 (proximity to the
        crime scene and identification by a person with knowledge contribute to probable cause). Even
        a tentative identification may contribute to probable cause. People v. Myles, 83 Ill. App. 3d
843, 851 (1980) (a “tentative photographic identification” by a security guard, who said
        “ ‘This looks like one of them,’ ” was sufficient to establish probable cause), rev’d on other
        grounds, 86 Ill. 2d 260 (1981); People v. Henderson, 20 Ill. App. 3d 120, 121, 123 (1974) (a
        “tentative identification” by a victim, who had “a close look” at his assailant, was sufficient to
        provide probable cause for a warrantless arrest). See also People v. Grant, 38 Ill. App. 3d 62,
        69 (1976) (a “wavering” identification contributed to probable cause); People v. Patterson, 9
Ill. App. 3d 183, 183 (1972) (motion to suppress a tentative identification was properly
        denied). Although “a conviction cannot be sustained beyond a reasonable doubt solely by an
        identification of the accused which is vague, doubtful or uncertain,” the issue before us is
        probable cause, not guilt beyond a reasonable doubt. (Emphasis in original.) People v.
        Graham, 179 Ill. App. 3d 496, 506 (1989).
¶ 122        Since respondent has not met his burden to show a lack of probable cause (Arnold, 349 Ill.
        App. 3d at 672), we cannot say that the lack of a suppression motion during trial rendered
        counsel’s performance “objectively unreasonable under prevailing professional norms.”
        Domagala, 2013 IL 113688, ¶ 36 (to show ineffectiveness, respondent must show “that


                                                    - 17 -
        counsel’s performance was objectively unreasonable under prevailing professional norms”).
        Thus, we do not find persuasive respondent’s ineffectiveness claim.

¶ 123                                 II. Mandatory Probation
¶ 124      Respondent claims that the mandatory five-year probation contained in section 5-715(1)
        (705 ILCS 405/5-715(1) (West 2012)) violates his right to equal protection.

¶ 125                                       A. Preliminary Matters
¶ 126                                             1. Standing
¶ 127        As a preliminary matter, we observe, first, that since we are granting the defense’s and the
        State’s request to terminate respondent’s probation on his twenty-first birthday, he is not
        actually being subjected to the mandatory five-year term of probation but only to a term which
        is less than four years. Respondent, who was born on January 16, 1997, will turn 21 years old
        on January 16, 2018, which is less than four years after he received his sentence of probation
        on May 2, 2014.
¶ 128        Second, it is not clear from the sentencing record that the trial court imposed a five-year
        term because of the statutory section. The trial court stated only that it was adopting the
        probation officer’s recommendation, and the probation report made no reference either to the
        statutory section at issue here or to the fact that a five-year term was mandatory.
¶ 129        However, the State has not claimed that respondent lacks standing to make this claim, and
        standing is an affirmative defense which, if not asserted, is waived. E.g., Crudup v. Sims, 292
Ill. App. 3d 1075, 1081 (1997) (because lack of standing is an affirmative defense which, if not
        raised, is waived, it should not be addressed, sua sponte, by the appellate court). Thus, we will
        address respondent’s sentencing claim.

¶ 130                                              2. Waiver
¶ 131       Respondent admits that he raises this issue for the first time on appeal. Normally, to
        preserve a sentencing issue for appellate review, an adult criminal respondent must object both
        at the sentencing and in a subsequent posttrial motion. People v. Pryor, 2014 IL App (1st)
121792-B, ¶ 23 (“To preserve a sentencing issue for appellate review, a defendant must both
        object at sentencing and raise the issue in a postsentencing motion.” (citing People v. Hiller,
        237 Ill. 2d 539, 544 (2010), and People v. Easley, 2012 IL App (1st) 110023, ¶ 16)).
¶ 132       However, a juvenile defendant is excused from the requirement of raising an issue in a
        posttrial motion and thus is required to object only at the sentencing itself in order to preserve a
        sentencing issue for appellate review. In re Samantha V., 234 Ill. 2d 359, 368 (2009) (“a minor
        must object at trial to preserve a claimed error for review,” although “minors are not required
        to file a postadjudication motion”). In the instant case, respondent failed to object even at
        sentencing.
¶ 133       Nonetheless, the issue is not waived for our review. As respondent correctly observes, a
        constitutional challenge to a statute may be raised at any time. In re J.W., 204 Ill. 2d 50, 61
        (2003). In In re J.W., a minor defendant was adjudicated delinquent and raised for the first
        time, on appeal, constitutional challenges to certain statutorily-mandated aspects of his
        probation. In re J.W., 204 Ill. 2d at 54, 61. The State argued that he had waived any challenges
        to his probation by failing to raise them before the trial court. In re J.W., 204 Ill. 2d at 61. Our

                                                     - 18 -
        supreme court rejected this argument, holding that a constitutional challenge to a statute may
        be raised at any time. In re J.W., 204 Ill. 2d at 61-62.
¶ 134       In the instant case, as in In re J.W., respondent is a minor who was adjudicated delinquent
        and who is now raising a constitutional challenge to a statutorily-mandated aspect of his
        probation, for the first time on appeal. As our supreme court held in In re J.W., this issue is not
        waived, and the State does not argue otherwise. See also People v. Wright, 194 Ill. 2d 1, 23
        (2000) (“a challenge to the constitutionality of a criminal statute may be raised at any time”);
        People v. Rush, 2014 IL App (1st) 123462, ¶ 9; People v. Bailey, 396 Ill. App. 3d 459, 462
        (2009) (“While it is true, and defendant concedes, that he did not preserve this issue
        accordingly, we note that we are dealing with a constitutional challenge involving the validity
        of a statute. Such an argument may be presented at any time, regardless of a violation of
        technical waiver rules.”).

¶ 135                                        B. Standard of Review
¶ 136        Although this constitutional issue is not waived for our review, respondent still bears the
        burden of proof. It is well established that “a party challenging the constitutionality of a statute
        has the burden of establishing its invalidity.” In re J.W., 204 Ill. 2d at 62; People v. Dinelli, 217
Ill. 2d 387, 397 (2005) (the burden is “on the party challenging the validity of the statute”
        (internal quotation marks omitted)); Wright, 194 Ill. 2d at 24.
¶ 137        All statutes are presumed to be constitutional. Dinelli, 217 Ill. 2d at 397; In re J.W., 204 Ill.
2d at 62; Wright, 194 Ill. 2d at 24. A court must construe a statute so as to affirm its
        constitutionality, if reasonably possible. Dinelli, 217 Ill. 2d at 397. The question of whether a
        statute is constitutional is a question we review de novo. Dinelli, 217 Ill. 2d at 397; In re J.W.,
204 Ill. 2d at 62. De novo consideration means that we perform the same analysis that a trial
        judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 138                                    C. Statutory Section at Issue
¶ 139       In the instant case, respondent challenges section 5-715 of the Act, which provides in
        relevant part:
                “The juvenile court may terminate probation *** and discharge the minor at any time if
                warranted by the conduct of the minor and the ends of justice; provided, however, that
                the period of probation for a minor who is found to be guilty for an offense which is ***
                a forcible felony shall be at least 5 years.” 705 ILCS 405/5-715(1) (West 2012).
¶ 140       Both parties agree that the above section is subject to section 5-755 of the Act, which
        provides that: “The wardship of the minor *** automatically terminates when he or she attains
        the age of 21 years ***.” 705 ILCS 405/5-755 (West 2012). Our supreme court already
        confronted this same issue and held that a reading of section 5-715(1) that would extend
        jurisdiction beyond the age of 21 is “contrary to the intent of the legislature and cannot be
        correct.” In re Jaime P., 223 Ill. 2d 526, 534 (2006). As a result, the supreme court held “that
        minors found guilty of those enumerated offenses shall be sentenced to ‘at least 5 years’ of
        probation, subject only to the jurisdictional cap of 21 years.” In re Jaime P., 223 Ill. 2d at 534
        (quoting 705 ILCS 405/5-715(1) (West 1998)). See also In re Luis R., 388 Ill. App. 3d 730, 731
        (2009) (observing that, in In re Jaime P., “the court resolved an apparent conflict in the
        application of provisions (1) setting a minimum probation term for certain delinquent minors
        and (2) automatically terminating juvenile probation upon the minor’s twenty-first birthday”);
                                                     - 19 -
        In re Jessica M., 399 Ill. App. 3d 730, 742 (2010) (“under the clear mandate of the legislature’s
        provisions in the Juvenile Court Act, as interpreted by the Illinois Supreme Court in In re
        Jaime P., we modify respondent’s term of probation to terminate on” her twenty-first
        birthday).
¶ 141       Also, the above-quoted section refers to a “forcible felony,” which is defined as including
        robbery, the charge that respondent was convicted of. 720 ILCS 5/2-8 (West 2012). Thus, by
        definition, the mandatory five-year probation requirement applies to respondent’s
        adjudication.

¶ 142                                       D. Respondent’s Claims
¶ 143        Respondent claims that subjecting juvenile defendants who have been adjudicated
        delinquent of a forcible felony to a mandatory five-year probation violates the equal protection
        clauses of both the United States and Illinois Constitutions.
¶ 144        “The guarantee of equal protection requires that the government treat similarly situated
        individuals in a similar manner.” Jacobson v. Department of Public Aid, 171 Ill. 2d 314, 322
        (1996). See also People v. Breedlove, 213 Ill. 2d 509, 518 (2004). While the United States and
        the Illinois Constitutions contain separate equal protection clauses (U.S. Const., amend. XIV
        (no “State” shall “deny to any person within its jurisdiction the equal protection of the laws”);
        Ill. Const. 1970, art. I, § 2 (“No person shall *** be denied the equal protection of the laws.”)),
        the Illinois Supreme Court has chosen to apply the same analysis to Illinois constitutional
        claims that is used by federal courts to assess federal constitutional claims. Jacobson, 171 Ill.
2d at 322. While the equal protection guarantee does not preclude a state from enacting
        legislation that draws distinctions between different categories of people, a state is prohibited
        “from according different treatment to persons who have been placed by a statute into different
        classes on the basis of criteria wholly unrelated to the purpose of the legislation.” Jacobson,
        171 Ill. 2d at 322. See also Breedlove, 213 Ill. 2d at 518.
¶ 145        In the instant case, respondent asks us to consider two different distinctions drawn by
        statute: (1) the distinction between juveniles convicted of forcible felonies and juveniles
        convicted of other crimes; and (2) the distinction between juvenile robbers and adult robbers.
        First, respondent argues that the mandatory probation requirement violates equal protection,
        because the purposes of the Act are not furthered by drawing a distinction between (1)
        juveniles who committed forcible felonies and (2) juveniles who committed other offenses.
        Second, he argues that the requirement violates equal protection by treating juvenile offenders
        more harshly than adult offenders, since the probation term for robbery is less than five years
        for an adult offender.
¶ 146        Where, as here, the challenged statute does not affect a fundamental right or involve a
        suspect class, courts review the statute only for a rational basis. Breedlove, 213 Ill. 2d at 518;
        Jacobson, 171 Ill. 2d at 323. Whether a rational basis exists for a classification presents a
        question of law which we consider de novo. Jacobson, 171 Ill. 2d at 322. Under the rational
        basis test, a court asks only if “the method or means employed in the statute to achieve the
        stated goal or purpose of the legislation is rationally related to that goal.” Jacobson, 171 Ill. 2d
        at 323. See also Breedlove, 213 Ill. 2d at 518. The legislation carries a strong presumption of
        constitutionality, and if any set of facts can reasonably be conceived to justify the
        classification, then it must be upheld. Breedlove, 213 Ill. 2d at 518; Jacobson, 171 Ill. 2d at
        323.

                                                     - 20 -
¶ 147       To apply the rational basis test, a court must first identify the “stated goal or purpose” of
        the statute in question. Jacobson, 171 Ill. 2d at 323. In our case, Article V of the Act is the
        article which governs delinquent minors, and it sets forth its goals in its opening section.
        Section 101 of Article V provides:
                “It is the intent of the General Assembly to promote a juvenile justice system capable of
                dealing with the problem of juvenile delinquency, a system that will protect the
                community, impose accountability for violations of law and equip juvenile offenders
                with competencies to live responsibly and productively. To effectuate this intent, the
                General Assembly declares the following to be important purposes of this Article:
                         (a) To protect citizens from juvenile crime.
                         (b) To hold each juvenile offender directly accountable for his or her acts.
                         (c) To provide an individualized assessment of each alleged and adjudicated
                     delinquent juvenile, in order to rehabilitate and to prevent further delinquent
                     behavior through the development of competency in the juvenile offender. As used
                     in this Section, ‘competency’ means the development of educational, vocational,
                     social, emotional and basic life skills which enable a minor to mature into a
                     productive member of society.
                         (d) To provide due process, as required by the Constitutions of the United
                     States and the State of Illinois, through which each juvenile offender and all other
                     interested parties are assured fair hearings at which legal rights are recognized and
                     enforced.” 705 ILCS 405/5-101(1) (West 2012).
¶ 148       The purpose and policy section, quoted above, was amended effective January 1, 1999, and
        our supreme court has acknowledged that this amendment “represent[ed] a fundamental shift
        from the singular goal of rehabilitation to include the overriding concerns of protecting the
        public and of holding juveniles accountable for violations of the law.” In re J.W., 204 Ill. 2d at
        69 (citing In re A.G., 195 Ill. 2d 313, 317 (2001)).
¶ 149       “Given the shift in the purpose and policy of the *** Act to include the protection of the
        public from juvenile crime and holding juveniles accountable, as well as the serious problems”
        presented by juvenile offenders who commit forcible felonies (In re J.W., 204 Ill. 2d at 70), we
        find no merit in respondent’s claim that drawing a distinction between forcible and nonforcible
        offenders does not further the Act’s rational purpose of protecting the public and holding
        juveniles accountable. See In re J.W., 204 Ill. 2d at 70 (finding constitutional a statutory
        requirement that a 12-year-old juvenile defendant register as a sex offender for life).
¶ 150       The mandatory probation requirement still leaves the trial court with the tools to craft an
        individualized sentence and thus fulfill the Act’s twin goal of rehabilitation. 705 ILCS
        405/5-101(1)(c) (West 2012) (“To provide an individualized assessment *** in order to
        rehabilitate ***.”). In respondent’s case, the specific conditions of his sentence included 30
        hours of community service, a referral to TASC, no gang activity, no gun possession and no
        drugs. Thus, the mandatory probation requirement is rationally related to the twin goals of the
        Act because it protects the public, while still allowing for an individualized sentence. For this
        reason, we do not find persuasive respondent’s claim that the Act impermissibly draws a
        distinction between forcible and nonforcible offenders. People v. J.F., 2014 IL App (1st)
123579, ¶¶ 9-15 (rejecting a minor defendant’s argument that the five-year mandatory
        probation requirement violates equal protection by drawing a distinction between forcible and
        nonforcible offenders).

                                                    - 21 -
¶ 151       Respondent also argues that the mandatory probation requirement violates the equal
        protection clause by treating minors more harshly than adults. Respondent argues that an adult
        who commits robbery, which is a Class 2 felony (720 ILCS 5/18-1(c) (West 2012)), would be
        subject to a maximum of only four years of probation (730 ILCS 5/5-4.5-35(a) (West 2012)),
        rather than the mandatory five years imposed on a minor for the same offense.3 However, what
        respondent overlooks is that, while an adult offender may receive a four-year probation term
        instead of a prison term (730 ILCS 5/5-4.5-15(a)(1) (West 2012)), the adult offender still faces
        the possibility of three to seven years of incarceration, followed by a mandatory supervised
        release term of two years upon release from imprisonment. 730 ILCS 5/5-4.5-35(a), (j) (West
        2012). While a juvenile offender may be committed to the Department of Juvenile Justice for
        the same time period “for which an adult could be committed for the same act” (705 ILCS
        405/5-710(7) (West 2012)), the juvenile offender still does not face adult incarceration 4 and
        thus the minor’s possible sentence is inherently less harsh. Cf. McKeiver v. Pennsylvania, 403
U.S. 528, 553 (1971) (White, J., concurring) (“the consequences of adjudication are less severe
        than those flowing from verdicts of criminal guilt”); In re Rodney H., 223 Ill. 2d 510, 520
        (2006) (unlike an adult proceeding, the purpose of a juvenile proceeding is to protect, not
        punish, the minor).
¶ 152       In sum, we are not persuaded that a juvenile robber is treated more harshly than an adult
        robber, (1) where the juvenile probation is only one year longer than the maximum probation
        for an adult; (2) where a minor cannot be committed to the Department of Juvenile Justice for a
        longer term than an adult could be incarcerated for the same offense; and (3) where juvenile
        commitment is inherently less harsh than adult incarceration. See J.F., 2014 IL App (1st)
123579, ¶ 16 (rejecting a minor defendant’s argument that the five-year mandatory probation
        requirement violates equal protection by imposing a longer probation term on juveniles than on
        adults).
¶ 153       For these reasons, we do not find respondent’s constitutional claims persuasive.

¶ 154                                        CONCLUSION
¶ 155       In sum, we do not find respondent’s ineffectiveness and equal protection claims persuasive
        and we affirm his adjudication of delinquency for robbery and battery, but we vacate his theft
        adjudication and modify his five-year sentence of probation to terminate on his twenty-first
        birthday, January 16, 2018.

¶ 156       Affirmed as modified.




            3
             In the instant case, respondent will actually serve less than four years of probation, or less than an
        adult, since respondent’s probation will terminate on his twenty-first birthday. However, as we
        discussed in the standing section above, the State waived this issue by not raising it.
            4
             If the State files a petition to designate a juvenile proceeding as an extended jurisdiction juvenile
        prosecution, then a minor could face a possible sentence of adult incarceration. 705 ILCS 405/5-810
        (West 2012). However, that was not done in this case and so is not an issue on this appeal.
                                                        - 22 -